Case 1:18-cv-12176-TLL-PTM ECF No. 27 filed 10/15/18                 PageID.213      Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN




Frankenmuth Credit Union,

                                   Plaintiff(s),

v.                                                     Case No. 1:18−cv−12176−TLL−PTM
                                                       Hon. Thomas L. Ludington
Charles R Fitzgerald, et al.,

                                   Defendant(s).




                                 CLERK'S ENTRY OF DEFAULT

Party in Default: Xclusive Auto Group, LLC

     The default of the party named above for failure to plead or otherwise defend is entered.



                                      Certificate of Service

   I hereby certify that on this date a copy of the foregoing notice was served upon the parties
and/or counsel of record herein by electronic means or first class U.S. mail.

                                                   DAVID J. WEAVER, CLERK OF COURT


                                               By: s/ E Karhoff
                                                   Deputy Clerk

Dated: October 15, 2018
